                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

LARNELL A. DIXON,                                  *

Plaintiff                                          *

v                                                  *          Civil Action No. GJH-17-2390

WARDEN RICHARD GRAHAM,                             *

Defendant                                          *

*        *      *       *      *       *       *       *      *       *      *       *       *

                                   MEMORANDUM OPINION

         Plaintiff brought this civil rights action against Defendant Warden Richard Graham. ECF

No. 1. Pending before the Court is Defendant’s Motion to Dismiss or, in the Alternative, Motion

for Summary Judgment. ECF No. 19. The Court advised Plaintiff of his opportunity to oppose

the motion, ECF No. 20, and Plaintiff sought and was granted extensions of time to do so.

ECF Nos. 21, 22, 23, 24, 25, & 26. However, Plaintiff has failed to file an opposition. The Court

finds a hearing in this matter unnecessary. See Local Rule 105.6. For the following reasons,

Defendant’s motion, construed as a Motion for Summary Judgment, will be granted.

    I.       Background

         In his unverified Complaint, Plaintiff Larnell A. Dixon, a state inmate confined at the

Western Correctional Institution (WCI) alleges that on May 30, 2017, Warden Graham ordered

the windows in his housing unit, Housing Unit 4, to be sealed shut. ECF No. 1 at 2. Plaintiff

remained housed in a cell with a sealed window until June 15, 2017 when he was moved to a cell

with a window that opens. Id. at 3. As background, Plaintiff explains that the windows in

housing unit 4 were sealed from 2013 until the second week of May 2017 when they were

unsealed before an audit team came to inspect the prison. Id. Plaintiff states that from 2013 to
2017, many inmates complained about the sealing of the windows, but nothing was done. Id.

Apparently after the audit, the windows were resealed. Plaintiff maintains that having the

windows sealed is a fire and health hazard. Id. at 3.

       Plaintiff claims that the guards grew tired of the inmates’ complaints about the windows

and on May 30, 2017, forced the inmates out of their cells and sprayed some of the inmates,

though not Plaintiff, with mace and “pellets.” ECF No. 1 at 3. Plaintiff claims he was affected by

the fumes and requested medical treatment but his request was denied. Id.

       Plaintiff admits that he did not file any administrative remedy procedures (ARPs)

regarding these matters. Id. at 2. He claims that he failed to do so because the WCI handbook

states that inmates cannot file ARPs about the Warden. Id.

       On January 17, 2015, Plaintiff was transferred to Housing Unit 4, cell A-6 where he

continued to be housed until June 15, 2017, when he was reassigned to cell A-18. ECF No. 19-2

at 2. Housing Unit 4 is the segregation unit and houses inmates on various levels of segregation

status, including disciplinary segregation. ECF No. 19-3 ¶ 3. The windows in cells 1–14 and 25–

38 of Housing Unit 4 are sealed due to safety and security concerns. Id. Those cells face the

compound which allows segregation inmates to see the general population inmates during times

of movement. Id. When the windows were unsealed, inmates in these cells acted disruptively

during mass movement, including using vulgar and threatening language and passing along

information regarding the flow of contraband to the general population. Id. This conduct created

safety and security risks and as such, the windows were sealed. Id.

       Inmates who had documented medical conditions that required them to have the ability to

open their window were not housed in a cell with a sealed window. ECF No. 19-3 ¶ 5. Plaintiff

did not have such a documented condition. ECF No. 19-5.



                                                 2
         Although the windows are sealed, the cells are properly ventilated. ECF No. 19-3 ¶ 4.

Moreover, the air circulation system at WCI meets Maryland compliance standards, and the cells

have ventilation systems that circulate clean and filtered air four times per hour. Id. ¶¶ 4–5.

         As to the events of May 30, 2017, Defendant explains that a cell extraction occurred on

Housing Unit 4, A wing, on that date, due to inmates’ refusing to comply with correctional

officers’ orders. ECF No. 19-2 at 6. Officers used pepper spray and a pepper ball gun to gain the

compliance of the inmates. Id. Ultimately, seven inmates were extracted from their cells, one of

whom was in possession of a homemade weapon. Id. Additionally, officers searched the cells on

the wing, including Plaintiff’s cell, and a homemade weapon was recovered in a cell near

Plaintiff’s. Id. All of the inmates involved in the use of force received medical attention and

were permitted to shower before returning to their cells. Id. at 7. Plaintiff was not listed among

the use of force reports as an inmate involved in the incident. Id. at 4–5.

         During the time Plaintiff was housed on Housing Unit 4, the Warden’s office received

three letters from Plaintiff, none of which concerned the sealed windows or ventilation. ECF No.

19-4 ¶ 4. Additionally, while housed at WCI, Plaintiff filed two ARPs to the Warden. ECF No.

19-6 ¶ 3. Neither involved Plaintiff’s window being sealed or Plaintiff experiencing any health

problems due to the window being sealed. Id.

   II.      Discussion

         Defendant styles his motion as a Motion to Dismiss or, in the Alternative, Motion for

Summary Judgment. When deciding a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the Court considers only the facts in the complaint or “integral to the complaint.” Sec’y

of State for Defense v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007). However,

Rule 12(d) requires courts to treat a motion to dismiss as a motion for summary judgment when


                                                  3
the court considers matter outside the pleadings. Fed. R. Civ. P. 12(d). Before converting a

motion to dismiss to one for summary judgment, courts must give the nonmoving party “a

reasonable opportunity to present all the material that is pertinent to the motion.” Id. Consistent

with this rule, the nonmoving party must have some indication that the court will treat the motion

to dismiss as a motion for summary judgment and “must be afforded a reasonable opportunity

for discovery” if it is essential to the nonmoving party’s ability to oppose the motion. Gay v.

Wall, 761 F.2d 175, 177 (4th Cir. 1985) (citation omitted).

       It is obvious when the moving party styles its motion as a “Motion to Dismiss or, in the

Alternative, Motion for Summary Judgment,” as is the case here, that the Court may treat the

motion as one for summary judgment. See Laughlin v. Metropolitan Wash. Airports Auth., 149

F.2d 253, 260–61 (4th Cir.1998). To show that a reasonable opportunity for discovery has not

been afforded, the nonmoving party must file an affidavit or declaration under Rule 56(d)

explaining why “for specified reasons, it cannot present facts essential to justify its opposition,”

Fed. R. Civ. P. 56(d), or otherwise put the district court on notice of the reasons why summary

judgment is premature, see Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244–45

(4th Cir. 2002). Here, Plaintiff has not filed a Rule 56(d) affidavit or otherwise requested

discovery in this matter. Under these circumstances, the Court will construe Defendant’s motion

as a Motion for Summary Judgment.

       Pursuant to Federal Rule of Civil Procedure 56, the Court grants summary judgment if

the moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, with all justifiable inferences drawn in its favor.



                                                  4
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The Court may rely only on facts

supported in the record, not simply assertions in the pleadings. Bouchat v. Balt. Ravens Football

Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003). The nonmoving party has the burden to show a

genuine dispute on a material fact. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586-87 (1986). A fact is “material” if it “might affect the outcome of the suit under the

governing law.” Anderson, 477 U.S. at 248. A dispute of material fact is only “genuine” if

sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict for

that party. Id. at 248–49.

       Defendant is entitled to judgment as a matter of law if no genuine dispute of material fact

exists regarding Plaintiff’s failure to exhaust his administrative remedies. Under the Prison

Litigation Reform Act (“PLRA”), plaintiffs must exhaust the administrative remedies available

to them before bringing any action related to prison conditions. 42 U.S.C. § 1997e(a). The

exhaustion requirement applies to any “suits about prison life, whether they involve general

circumstances or particular episodes, and whether they allege excessive force or some other

wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

       The purposes of exhaustion include “allowing a prison to address complaints about the

program it administers before being subjected to suit, reducing litigation to the extent complaints

are satisfactorily resolved, and improving litigation that does occur by leading to the preparation

of a useful record.” Jones v. Bock, 549 U.S. 199, 219 (2007). Prisoners must pursue

administrative grievances until they receive a final denial of the claims, appealing through all

available stages in the administrative process. Chase v. Peay, 286 F. Supp. 523, 530 (D. Md.

2003); Gibbs v. Bureau of Prisons, 986 F. Supp. 941, 943–44 (D. Md. 1997) (dismissing a

federal prisoner’s lawsuit for failure to exhaust, where plaintiff did not appeal his administrative



                                                  5
claim through all four stages of the BOP’s grievance process); see also Booth v. Churner, 532

U.S. 731, 735 (2001) (affirming dismissal of prisoner’s claim for failure to exhaust where he

“never sought intermediate or full administrative review after prison authority denied relief”).

Exhaustion requires completion of “the administrative review process in accordance with the

applicable procedural rules, including deadlines,” “using all steps that the agency holds out, and

doing so properly.” Woodford v. Ngo, 548 U.S. 81, 88 & 93 (2006) (emphasis in original)

(quoting Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002)).

       Exhaustion generally may not be excused unless an administrative procedure is not

available. See Ross v. Blake, 136 S. Ct. 1850, 1858 (2016). An administrative remedy is

unavailable “if a prisoner, through no fault of his own, was prevented from availing himself of

it.” Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008). For example, an administrative

procedure is rendered unavailable when officers are consistently unwilling or unable to provide

relief to aggrieved inmates, the procedure is so opaque that it is practically incapable of use, or

prison administrators actively thwart inmates from filing grievances. Ross, 136 S. Ct. at 1859–

60.

       The Administrative Remedy Procedure provides the process that Plaintiff needed to

exhaust as an inmate in a Maryland prison seeking to bring an action related to prison conditions.

A prisoner must first file an ARP with the warden of the prison within 30 days of the incident or

when the prisoner gains knowledge of the injury giving rise to the complaint. See Md. Code

Regs. (COMAR) § 12.07.01.04-05.A (2017). Second, if the ARP is denied, or the inmate does

not receive a timely response, a prisoner must file an appeal with the Commissioner of

Correction within 30 days. COMAR § 12.07.01.05.C. If the appeal is denied, the prisoner must

appeal within 30 days to the IGO. See Md. Code. Ann., Corr. Servs. §§ 10-206, 10-210;



                                                  6
COMAR §§ 12.07.01.03, 12.07.01.05.B. Inmates may then seek judicial review of the IGO’s

final determinations in a Maryland Circuit Court. Md. Code Ann., Corr. Servs. § 10-210.

       Here, the parties agree that Plaintiff did not pursue available administrative remedies

prior to initiating this suit. Plaintiff failed to respond to Defendant’s dispositive motion and does

not dispute that he did not institute the ARP process regarding his claims. Plaintiff alleged in his

unverified Complaint that he did not file an ARP regarding his claim because he mistakenly

believed that such a grievance was not permissible. As discussed above, the ARP process begins

for claims such as Plaintiff’s by filing a Complaint at the institutional level. Plaintiff’s mistaken

belief to the contrary does not mean that administrative remedies were unavailable to him.

Defendant has demonstrated that the Plaintiff has access to administrative remedies in the facility

in which he is incarcerated. ECF No. 19-6 ¶ 3. In fact, Plaintiff has submitted other, unrelated

ARPs in the past. Id. Plaintiff has not rebutted Defendant’s evidence with any demonstration that

officers were consistently unwilling or unable to provide relief to him, that the procedures were

so opaque as to make them practically incapable of use, that prison administrators actively

thwarted him from filing a grievance, or that he was in some other way prevented from availing

himself of administrative remedies through no fault of his own. Because Plaintiff failed to

complete each phase of the administrative process and does not claim that administrative

remedies were unavailable to him, the Court will grant Defendant’s motion to dismiss or for

summary judgment for failure to exhaust administrative remedies.




                                                  7
   III.      Conclusion

          For the foregoing reasons, Defendant’s Motion to Dismiss or, in the Alternative, Motion

for Summary Judgment is granted. A separate order will issue.


Dated: March 11, 2019                                        /s/
                                                             GEORGE J. HAZEL
                                                             United States District Judge




                                                 8
